    Case 4:20-cv-40115 Document 1-3 Filed 09/08/20 Page 1 of 6



X rays of Jovone Torres UMass. 9/25/2017
Case 4:20-cv-40115 Document 1-3 Filed 09/08/20 Page 2 of 6
Case 4:20-cv-40115 Document 1-3 Filed 09/08/20 Page 3 of 6
            Case 4:20-cv-40115 Document 1-3 Filed 09/08/20 Page 4 of 6



X rays of Jovone Torres UMass. 10/18/2017
            Case 4:20-cv-40115 Document 1-3 Filed 09/08/20 Page 5 of 6




X rays of Jovone Torres UMass. 10/18/2017
Case 4:20-cv-40115 Document 1-3 Filed 09/08/20 Page 6 of 6
